Citation Nr: 0947634	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-33 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the nose, to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from December 1944 to 
August 1945 and from January 1947 to October 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends service connection for basal cell 
carcinoma of the nose is warranted, in part, due to exposure 
to ionizing radiation.  Specifically, he contends that he was 
exposed to residual radiation while stationed in Nagasaki, 
Japan, beginning in 1947.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).

Pertinent to the instant case, if a Veteran was exposed in 
service to ionizing radiation and, after service, developed 
any cancer within a period specified for each by law, then 
the Veteran's claim is referred to the Under Secretary for 
Benefits who must determine, based on the extent of exposure, 
whether there is a reasonable possibility that the disease 
was incurred in service.  38 C.F.R. § 3.311 (2009).

In the instant case, the Veteran has been diagnosed with 
basal cell carcinoma of the nose, a disease listed under 38 
C.F.R. § 3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, when a 
claimant contends that a radiogenic disease, which first 
became manifest after service though not to a compensable 
degree within any other applicable presumptive period, is the 
result of exposure to ionizing radiation in service, an 
assessment is made as to the size and nature of the radiation 
dose.  38 C.F.R. § 3.311(a).  A "radiogenic disease" means a 
disease that may be induced by ionizing radiation, and 
includes most forms of cancer.  38 C.F.R. § 3.311(b)(2).  
Except as otherwise provided, the radiogenic disease must 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  If these threshold requirements are met, an 
assessment as to the size and nature of the radiation dose 
must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, 
the RO must request dose information as provided by 38 C.F.R. 
§ 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, 
in claims not based upon participation in atmospheric nuclear 
testing or Hiroshima and Nagasaki occupation, dose data 
normally include, but may not be limited to, the Veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), service medical records and other records which 
may contain information pertaining to radiation exposure in 
service.  All such records must then be forwarded to the 
Under Secretary for Health, who will be responsible for the 
preparation of a dose estimate.  38 C.F.R. § 
3.311(a)(2)(iii).  Finally, if exposure to ionizing radiation 
is identified, the Veteran's claim must then be referred to 
the Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c) (2009).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 
3.311(b)(2) and it manifested more than five years after 
exposure.  Further, he has contended that it was the result 
of ionizing radiation exposure.  These facts are sufficient 
to trigger the obligation to obtain a radiation dose estimate 
under 38 C.F.R. § 3.311(a)(1).  As the Veteran did not serve 
in Nagasaki, Japan, prior to July 1, 1946, he did not 
participate in the American occupation.  See 38 C.F.R. 
§ 3.311(a)(2)(ii).  

In light of the facts outlined above, the Board must remand 
the instant case. Requests should then be made to acquire any 
unit records, e.g., from the National Personnel Records 
Center (NPRC), that would document radiation-related 
activities, since that would assist in the preparation of a 
dose estimate.  The file should be forwarded to the Under 
Secretary for Health for the dose estimate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended service 
personnel records, administrative 
remarks, evaluations, orders and 
records of occupational exposure to 
ionizing radiation (DD Form 1141).  
Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	Forward the Veteran's personnel records 
and other pertinent documents to the VA 
Under Secretary for Health for a dose 
estimate, in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii) (2009).

3.	If it is determined the Veteran was 
exposed to ionizing radiation, forward 
the Veteran's claim to the VA Under 
Secretary for Benefits for 
consideration in accordance with 38 
C.F.R. § 3.311(c) (2009).

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



